Citation Nr: 0713447	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  02-13 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating greater than 20 percent for 
service-connected residuals of a gunshot wound of the left 
arm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes to the Board of Veteran's Appeals (Board) 
from a February 2002 decision by the RO.

The veteran appealed a March 2005 decision by the Board to 
the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to an October 2006 joint motion for 
remand, the case was remanded by the Court to the Board for 
compliance with the instructions in the joint motion.

In the present case, the joint motion for remand notes as to 
the veteran's claim for service connection for erectile 
dysfunction secondary to service-connected PTSD, that the 
Board failed to consider how the several prescription 
medications the veteran uses for his PTSD could affect his 
erectile dysfunction.  The joint motion for remand 
specifically mentioned eight medications that the parties to 
the joint motion believed were prescribed for the veteran's 
PTSD:  (1) Sertraline 200 mg a.m. p.o.; (2) Trazodone 100 mg 
h.s.; (3) Terazosin 5 mg h.s.; (4) Simvastatin 20 mg h.s.; 
(5) Testosterone patch 6 mg per day to skin; (6) Hydroxyzine 
25 mg p.o.q.6h.p.r.n.; (7) Flexeril 10 mg p.o.t.i.d.; and (8) 
Capsaicin 0.25 percent cream.  Although no medical opinion 
was of record regarding the effects of these medicines on 
erectile function, or to show that each medicine was in fact 
taken to treat PTSD, the parties to the joint motion appear 
to have assumed that there would indeed be some effect that 
the Board should have addressed and that each medicine was in 
fact taken for PTSD.  In order to address such questions, 
medical opinion evidence is necessary and will be sought on 
remand.

With regard to the veteran's claim for an increased rating 
for service-connected residuals of a gunshot wound of the 
left arm, the joint motion for remand noted that the March 
2004 VA examination did not comply with the instructions in 
the Board's November 2003 remand action because the examiner 
did not provide an opinion as to the etiology of the 
veteran's neurological condition.  It was noted that the 
examiner recommended that electromyographic study (EMG) and 
nerve conduction study be performed, and that neither of the 
follow-up tests were conducted.  The Board also notes that 
the examiner did not identify the muscle groups involved in 
the veteran's left arm disability.  

Although the Board does not ordinarily order procedures that 
are invasive or that cause pain or discomfort, especially 
when the rating schedule does not require it in order to 
assign a rating, the parties to the joint motion appear to 
now demand it.  Consequently, the EMG and nerve conduction 
studies should be accomplished, unless the veteran changes 
his mind.  

Accordingly, pursuant to the instructions in the joint 
motion, a remand is necessary in order to obtain a medical 
opinion on the relationship, if any, between the prescription 
medications that the veteran takes and erectile dysfunction.  
Orthopedic and neurological examinations are also needed in 
order to determine the nature, extent, and severity of 
impairment caused by the veteran's service-connected left arm 
disability, including EMG and nerve conduction studies.  

Accordingly, this matter is hereby REMANDED for the following 
actions:

1.  Send the claims file to a VA 
genitourinary specialist.  The examiner 
should review the claims file, and in 
particular the October 2006 joint motion 
for remand.  An opinion should be 
provided on the likelihood that the 
veteran has erectile dysfunction that was 
caused or made worse by service-connected 
PTSD or treatment therefor.  Each of the 
eight medications listed in the joint 
motion (and noted above) should be 
considered.  The examiner should specify 
which of the medications are taken for 
PTSD and which are not.  With respect to 
each medication taken for PTSD, the 
examiner should indicate the medical 
probability that the medicine has caused 
or chronically made worse any erectile 
dysfunction.  

2.  Schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the nature, extent, and 
severity of impairment caused by his 
service-connected left arm disability.  
The claims file must be made available to 
and reviewed by the examiner(s).  EMG and 
nerve conduction studies should be 
conducted in advance of the examinations 
in order to determine which muscle and/or 
nerve has been affected by the service-
connected injury (unless the veteran 
changes his mind about undergoing such 
procedures).  

The examiner(s) should note the etiology 
of any neurological manifestations, as 
well as the degree of injury involved and 
any functional impairment that results.  
The examiner(s) must identify the 
specific Muscle Group(s) involved, and 
should specifically identify what 
functional abilities are affected.  The 
examiner(s) should comment as to whether 
the service-connected left arm disability 
associated with the affected Muscle 
Group(s) would be considered slight, 
moderate, moderately severe, or severe. 
38 C.F.R. § 4.56 (2006).  In this regard, 
he/she should comment concerning the 
presence or absence of the cardinal signs 
and symptoms of muscle disability, 
including loss of power, weakness, 
lowered threshold of fatigue, fatigue 
pain, impairment of coordination, and 
uncertainty of movement.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed for all joints affected.  It 
should be noted whether any nerve 
impairment due to the service-connected 
disability affects any function different 
from that affected by the muscle injury.  
If so, this should be explained in 
detail.

3.  Ensure that each examination report 
complies with this remand, especially 
with respect to the instructions to 
provide medical opinions.  If any report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.  Thereafter, take 
adjudicatory action on the veteran's 
claims.  If any benefit sought remains 
denied, issue a supplemental SOC to the 
veteran and his representative.  (The 
Board notes that there was a recent 
amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The supplemental SOC 
should refer to both old and new versions 
of 38 C.F.R. § 3.310.)

After the veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

